723 N.W.2d 914 (2006)
SHR LIMITED PARTNERSHIP, Plaintiff-Appellant,
v.
MERCURY EXPLORATION COMPANY, DOMINION RESERVES, INC., and Quicksilver Resources, Inc., Defendants-Appellees.
Docket No. 131244. COA No. 258058.
Supreme Court of Michigan.
December 6, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Because we conclude that plaintiff's position on appeal is frivolous, we REMAND this case to the Otsego Circuit Court for an assessment against plaintiff of the costs and attorney fees incurred by defendants on appeal, along with an evidentiary hearing concerning the same, if requested by either party.
We do not retain jurisdiction.